Citation Nr: 1610542	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-13 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a heart disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1972 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in December 2015 before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the above VARO; a transcript is of record.

FINDINGS OF FACT

1.  The record does not reflect that the Veteran has a low back disability that is causally or etiologically related to service or was incurred within a year of service.

2.  The record does not reflect that the Veteran has a heart disability that is causally or etiologically related to service or was incurred within a year of service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a heart disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in January 2009 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs) and VA treatment records have been associated with the claims file.  The RO did not afford the Veteran VA examinations on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has been diagnosed with a low back disability and a heart disability, there is no indication that they are associated with an in-service event, as discussed below.  Therefore, the Board finds that the evidence of record does not trigger the necessity of examinations in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Service connection will also be presumed for certain chronic diseases, including arthritis and cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2015).

The STRs do not show any treatment related to the back or heart.  When examined in connection with his discharge from service in June 1975, the Veteran reported he had heart trouble, but denied ever having had recurrent back pain.  With respect to the heart, the examiner clarified that this was a reference to the existence of a heart murmur that had been present since childhood.  Notably, the Veteran's PULHES "physical capacity or stamina" profile was "1," indicative of a high level of medical fitness.  See Odiorne v. Principi 3 Vet. App. 456 (1992).  

The Veteran's present claim for benefits was received in December 2008, 33 years after service.  On the application, he did not identify any places at which he had been treated for the claimed disabilities since service.  He reported, however, that the back disability began in "73" and that he was treated for it at Ft. Hood, Texas.    He characterized his heart disability as "Heart Attack" and indicated this disability began in Germany in "74"  and was treated at a military unit facility in Germany.   

The Veteran's VA treatment records were associated with the claims file, and these begin in 2008.  They establish the presence of current disability, as they reference coronary artery disease, acute myocardial infarction and the presence of an automatic implantable cardiac defibrillator in situ, as well as degenerative changes of the lumbar spine and a history of a laminectomy in 1984, 9 years after service, and in 1992, 17years after service.  None of those treating the Veteran express the view that any current low back disability or heart disability is related to service.  

The Veteran testified at the December 2015 Board hearing that he hurt his back in service in 1974 while helping to repair a tank; that he had back surgery in 1984 and 1991, and the 1991 surgeon said that there were residuals from an old injury.  Regarding his heart, the Veteran testified that he had anxiety after witnessing a murder during service and receiving threats regarding testifying.  Later during service he claimed he felt a massive pain in his chest and passed out, and that he was refused treatment because the doctor thought he was drunk.  He reported that in 1991 he had a heart attack.

Although a heart murmur was noted when the Veteran was examined in connection with his service discharge, because it is simply a sound, and there occurred no follow-up, the reasonable conclusion is that this was an innocent variety, of no significance.  Significant for purposes of the appeal is the absence of any mention of it in the Veteran's post service treatment records, and for his part, the Veteran is not competent to identify any cardiac symptom, or to express a valid opinion as to the cause of his cardiac disability.  What the greater weight of evidence simply shows is the post service onset of a cardiac disability.  Given that, a basis upon which to establish service connection has not been presented.  

Regarding a back disability, the Veteran is competent to report incidents from service in which he hurt his back.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, the Board does not find the Veteran's reports credible because he advised on the June 1975 Report of Medical History that he had never had recurrent back pain, that he never had any injury other than those he had already indicated, and clinical evaluation at that time revealed no abnormalities of the spine.  The Board considers the service records to be far more probative than the Veteran's current recollections regarding his in-service medical status since they were created contemporaneously with service, and the specific purpose of the Report of Medical History was to document that in-service history.  Given the Board's conclusion that the Veteran did not sustain any back injury in service, there is nothing to which a current disability may be related.  As such, a basis upon which to establish service connection for a low back disability has not been presented.  

ORDER

Service connection for a low back disability is denied.

Service connection for a heart disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


